DIXON, Judge.
Plaintiffs appeal a judgment in favor of the defendant in a court-tried case. *895Defendant had constructed a concrete garage for plaintiffs, which plaintiffs claimed was defective in workmanship and unsafe.
The sole claim of error presented is that the trial court judgment was against the weight of the evidence. The judgment may be set aside only “with caution and with a firm belief that the decree or judgment is wrong.” Rule 73.01; Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
The issue focuses on the claim by the plaintiffs that their expert testimony demonstrates the fallacy of the trial court judgment. The testimony offered by the plaintiffs through their expert was less than clear and was certainly subject to the determination of the credibility of the expert by the trial court. There was substantial evidence to support the judgment of the trial court. The record as a whole raises no belief that the judgment was wrong. An extended opinion would have no preceden-tial value, and the judgment is affirmed. Rule 84.16(b).
All concur.